Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the first Office action and in response to the preliminary amendment filed on 01/30/2021 for Application No. 17/264,803.  By the amendment, claims 1-7 are pending. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	
Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record fails to disclose or render obvious a differential capable of automatically restricting a differential ratio and increasing torque having the combination of features and arrangement recited in the claim and particularly “a left torque increasing free gear and a right torque increasing free gear are respectively provided on left and right sides of the synchronization shaft, wherein the left torque increasing free gear meshes with the left half-axle torque increasing gear, and the right torque increasing free gear meshes with the right half-axle torque increasing gear; the synchronization shaft is also provided with a left two-way overrunning device and a right two-way overrunning device, wherein the left two-way overrunning device is arranged outside the left torque increasing free gear, and the right two-way overrunning device is arranged outside the right torque increasing free gear”. 
The closest prior art reference is Siwko et al. (US 10,584,773 B2). 
Siwko discloses an automatic torque transmission 100 including differential gear trains 121 and 123, a one-way clutch 108 and a brake clutch 109 configured to connect to a differential gear train output 110 in order to provide multiple speeds but does not teach the particular arrangement and features as required by claim 1. See Figures 1, 8 and the Summary of the Invention.
Claims 2-7 are allowed as being dependent upon the allowed base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited documents on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on Monday - Thursday at (571) 272 - 6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3655